UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22022 Advent Claymore Convertible Securities and Income Fund II (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: November 1, 2014 – January 31, 2015 Item 1.Schedule of Investments. Attached hereto. Advent Claymore Convertible Securities and Income Fund II SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Shares Value COMMON STOCKS† - 6.3% Consumer, Non-cyclical - 1.7% GlaxoSmithKline plc ADR7 $ Gilead Sciences, Inc.*,7,8 Roche Holding AG Total Consumer, Non-cyclical Energy - 1.6% Occidental Petroleum Corp.7 Royal Dutch Shell plc — ClassB ADR Total Energy Consumer, Cyclical - 1.0% American Airlines Group, Inc. 7 Wynn Resorts Ltd. Total Consumer, Cyclical Financial - 0.9% NorthStar Realty Finance Corp.7 Delta Lloyd N.V. Citigroup, Inc. Total Financial Basic Materials - 0.6% Dow Chemical Co.7 Technology - 0.5% Apple, Inc.8 Total Common Stocks (Cost $15,623,127) CONVERTIBLE PREFERRED STOCKS† - 10.3% Financial – 2.9% Wells Fargo & Co. 7.50%6,7 American Tower Corp. 5.25% due 05/15/17 Total Financial Consumer, Non-cyclical - 2.8% Tyson Foods, Inc. 4.75% due 07/15/177 Kindred Healthcare, Inc 7.50% due 12/01/177 Total Consumer, Non-cyclical Utilities- 1.8% Dominion Resources, Inc. 6.38% due 07/01/177 NextEra Energy, Inc. 5.89% due 09/01/157 Exelon Corp. 6.50% due 06/01/177 Total Utilities Energy - 1.5% Chesapeake Energy Corp. 5.75%1,6,7 Chesapeake Energy Corp. 5.75%6,7 Total Energy Industrial – 0.8% United Technologies Corp. 7.50% due 08/01/157 Stanley Black & Decker, Inc 6.25% due 11/17/167 Total Industrial Shares Value CONVERTIBLE PREFERRED STOCKS† - 10.3% (continued) Basic Materials - 0.5% Alcoa, Inc. 5.38% due 10/01/177 Total Convertible Preferred Stocks (Cost $24,449,412) SHORT TERM INVESTMENTS† - 3.6% Goldman Sachs Financial Prime Obligations - Administration Share Class9 Total Short Term Investments (Cost $8,547,663) Face Amount~ Value CONVERTIBLE BONDS†† - 90.2% Communications -19.2% Twitter, Inc. 1.00% due 09/15/211,7 0.25% due 09/15/191,7 Ctrip.com International Ltd. 1.25% due 10/15/187 Priceline Group, Inc. 1.00% due 03/15/181,7 0.90% due 09/15/217 SINA Corp. 1.00% due 12/01/187 Ciena Corp. 0.88% due 06/15/177 4.00% due 12/15/207 Clearwire Communications LLC / Clearwire Finance, Inc. 8.25% due 12/01/401,7 Qihoo 360 Technology Company Ltd. 0.50% due 08/15/201,7 1.75% due 08/15/211,7 Yahoo!, Inc. 0.00% due 12/01/182,7 Liberty Interactive LLC 0.75% due 03/30/437 Liberty Media Corp. 1.38% due 10/15/237 Nokia OYJ 5.00% due 10/26/177 500,000 EUR Telecom Italia Finance S.A. 6.13% due 11/15/167 1,000,000 EUR Yandex N.V. 1.13% due 12/15/18 Web.com Group, Inc. 1.00% due 08/15/18 Alcatel Lucent 0.00% due 01/30/192,7 280,000 EUR LinkedIn Corp. 0.50% due 11/01/191 Vipshop Holdings Ltd. 1.50% due 03/15/19 Total Communications Financial -16.5% Colony Financial, Inc. 3.88% due 01/15/217 BENI Stabili SpA 3.38% due 01/17/187 2,300,000 EUR Advent Claymore Convertible Securities and Income Fund II SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 90.2% (continued) Financial -16.5% (continued) Forest City Enterprises, Inc. 3.63% due 08/15/207 Azimut Holding SpA 2.13% due 11/25/20 2,100,000 EUR Starwood Property Trust, Inc. 4.00% due 01/15/197 IMMOFINANZ AG 1.50% due 09/11/197 2,000,000 EUR Air Lease Corp. 3.88% due 12/01/187 American Realty Capital Properties, Inc. 3.00% due 08/01/18 Aabar Investments PJSC 4.00% due 05/27/167 1,200,000 EUR AYC Finance Ltd. 0.50% due 05/02/197 Criteria CaixaHolding S.A. 1.00% due 11/25/177 1,200,000 EUR Hong Kong Exchanges and Clearing Ltd. 0.50% due 10/23/177 Radian Group, Inc. 2.25% due 03/01/197 CaixaBank S.A. 4.50% due 11/22/167 1,200,000 EUR Element Financial Corp. 5.13% due 06/30/191 1,321,000 CAD BNP Paribas S.A. 0.25% due 09/21/15 900,000 EUR PRA Group, Inc. 3.00% due 08/01/207 Haitong International Securities Group, Ltd. 1.25% due 11/04/19 7,000,000 HKD Host Hotels & Resorts, LP 2.50% due 10/15/291,7 Brookdale Senior Living, Inc. 2.75% due 06/15/187 Conwert Immobilien Invest SE 4.50% due 09/06/18 700,000 EUR Fidelity National Financial, Inc. 4.25% due 08/15/187 Unite Jersey Issuer Ltd. 2.50% due 10/10/187 500,000 GBP Total Financial Technology -13.7% SunEdison, Inc. 0.25% due 01/15/201,7 2.38% due 04/15/221 Lam Research Corp. 0.50% due 05/15/167 Kingsoft Corp. Ltd. 1.25% due 04/11/197 22,000,000 HKD Cornerstone OnDemand, Inc. 1.50% due 07/01/187 SanDisk Corp. 0.50% due 10/15/207 Face Amount~ Value CONVERTIBLE BONDS†† - 90.2% (continued) Technology -13.7% (continued) Micron Technology, Inc. 3.00% due 11/15/437 Proofpoint, Inc. 1.25% due 12/15/187 Microchip Technology, Inc. 2.13% due 12/15/377 Intel Corp. 3.48% due 12/15/357 NVIDIA Corp. 1.00% due 12/01/187 ASM Pacific Technology Ltd. 2.00% due 03/28/197 10,000,000 HKD Epistar Corp. 0.00% due 08/07/182 Nuance Communications, Inc. 2.75% due 11/01/311,7 ServiceNow, Inc. 0.00% due 11/01/182,7 Red Hat, Inc. 0.25% due 10/01/191,7 Akamai Technologies, Inc. 0.00% due 02/15/191,2,7 PROS Holdings, Inc. 2.00% due 12/01/191,7 Verint Systems, Inc. 1.50% due 06/01/21 Citrix Systems, Inc. 0.50% due 04/15/191,7 Brocade Communications Systems, Inc. 1.38% due 01/01/201 Allscripts Healthcare Solutions, Inc. 1.25% due 07/01/20 Total Technology Consumer, Non-cyclical -13.7% Omnicare, Inc. 3.25% due 12/15/357 3.50% due 02/15/447 Hologic, Inc. 0.00% due 12/15/433,7,12 Anthem, Inc. 2.75% due 10/15/427 Salix Pharmaceuticals Ltd. 1.50% due 03/15/197 J Sainsbury plc 1.25% due 11/21/19 1,400,000 GBP Gilead Sciences, Inc. 1.63% due 05/01/16 BioMarin Pharmaceutical, Inc. 1.50% due 10/15/207 Molina Healthcare, Inc. 1.13% due 01/15/207 Jazz Investments I Ltd. 1.88% due 08/15/211,7 HealthSouth Corp. 2.00% due 12/01/437 Advent Claymore Convertible Securities and Income Fund II SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 90.2% (continued) Consumer, Non-cyclical -13.7% (continued) Isis Pharmaceuticals, Inc. 1.00% due 11/15/211 Illumina, Inc. 0.50% due 06/15/211,7 DP World Ltd. 1.75% due 06/19/247 Euronet Worldwide, Inc. 1.50% due 10/01/441,7 Wright Medical Group, Inc. 2.00% due 08/15/177 Array BioPharma, Inc. 3.00% due 06/01/207 Temp Holdings, Co. 0.00% due 09/19/182 73,000,000 JPY Medivation, Inc. 2.63% due 04/01/17 Incyte Corp. 1.25% due 11/15/207 Macquarie Infrastructure Company LLC 2.88% due 07/15/197 Ligand Pharmaceuticals, Inc. 0.75% due 08/15/191,7 Theravance, Inc. 2.13% due 01/15/237 Total Consumer, Non-cyclical Consumer, Cyclical -12.2% Jarden Corp. 1.50% due 06/15/197 Fiat Chrysler Automobiles NV 7.88% due 12/15/16 Faurecia 3.25% due 01/01/187 5,957,000 EUR Iconix Brand Group, Inc. 1.50% due 03/15/187 2.50% due 06/01/167 Volkswagen International Finance N.V. 5.50% due 11/09/151,7 1,800,000 EUR MGM Resorts International 4.25% due 04/15/157 Steinhoff Finance Holding GmbH 4.00% due 01/30/217 1,300,000 EUR Ryland Group, Inc. 1.63% due 05/15/187 TUI A.G. 2.75% due 03/24/167 1,970,000 EUR International Consolidated Airlines Group S.A. 1.75% due 05/31/187 800,000 EUR Resorttrust, Inc. 0.00% due 07/27/182 115,000,00 JPY Sekisui House Co. 0.00% due 07/05/162,7 70,000,000 JPY Standard Pacific Corp. 1.25% due 08/01/327 Meritor, Inc. 4.00% due 02/15/193,7 Face Amount~ Value CONVERTIBLE BONDS†† - 90.2% (continued) Consumer, Cyclical -12.2% (continued) Adidas A.G. 0.25% due 06/14/19 600,000 EUR Sonae Investments B.V. 1.63% due 06/11/19 700,000 EUR Rallye S.A. 1.00% due 10/02/207 561,963 EUR LGI Homes, Inc. 4.25% due 11/15/191 Toray Industries, Inc. 0.00% due 08/30/192 40,000,000 JPY Total Consumer, Cyclical Industrial -8.7% OSG Corp. 0.00% due 04/04/222 210,000,000 JPY Siemens Financieringsmaatschappij N.V. 1.65% due 08/16/197 Larsen & Toubro Ltd. 0.68% due 10/22/19 Ebara Corp. 0.00% due 03/19/182,7 167,000,000 JPY Deutsche Post A.G. 0.60% due 12/06/19 1,000,000 EUR MISUMI Group, Inc. 0.00% due 10/22/182,7 BW Group Ltd. 1.75% due 09/10/19 Nidec Corp. 0.00% due 09/18/152,7 105,000,000 JPY Yaskawa Electric Corp. 0.00% due 03/16/172,7 95,000,000 JPY Mitsui OSK Lines, Ltd. 0.00% due 04/24/202 Chart Industries, Inc. 2.00% due 08/01/187 Fluidigm Corp. 2.75% due 02/01/347 KUKA A.G. 2.00% due 02/12/18 500,000 EUR Greenbrier Companies, Inc. 3.50% due 04/01/187 Vishay Intertechnology, Inc. 2.25% due 11/15/401,7 UTi Worldwide, Inc. 4.50% due 03/01/191 Total Industrial Utilities -3.1% ENN Energy Holdings Ltd. 0.00% due 02/26/182,7 China Power International Development Ltd. 2.75% due 09/18/17 8,000,000 CNY CenterPoint Energy, Inc. 4.18% due 12/15/153,7 Total Utilities Advent Claymore Convertible Securities and Income Fund II SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 90.2% (continued) Energy -1.2% Technip SA 0.50% due 01/01/167 1,794,000 EUR Chesapeake Energy Corp. 2.25% due 12/15/387 Helix Energy Solutions Group, Inc. 3.25% due 03/15/32 Total Energy Basic Materials -1.2% Royal Gold, Inc. 2.88% due 06/15/197 B2Gold Corp. 3.25% due 10/01/18 ShengdaTech, Inc. 6.50% due 12/15/15†††,1,4,7,10 Total Basic Materials Diversified -0.7% Misarte 3.25% due 01/01/167 812,500 EUR Total Convertible Bonds (Cost $217,615,612) CORPORATE BONDS†† - 56.2% Consumer, Non-cyclical -12.4% Tenet Healthcare Corp. 6.00% due 10/01/207 8.13% due 04/01/22 Prospect Medical Holdings, Inc. 8.38% due 05/01/191,7 United Rentals North America, Inc. 7.38% due 05/15/20 5.75% due 11/15/24 HCA, Inc. 6.50% due 02/15/20 Valeant Pharmaceuticals International 6.75% due 08/15/211,7 6.38% due 10/15/201 CHS/Community Health Systems, Inc. 5.13% due 08/15/187 HCA Holdings, Inc. 7.75% due 05/15/217 Mallinckrodt International Finance S.A. 3.50% due 04/15/187 Health Net, Inc. 6.38% due 06/01/177 Biomet, Inc. 6.50% due 08/01/207 IASIS Healthcare LLC / IASIS Capital Corp. 8.38% due 05/15/19 Land O'Lakes Capital Trust I 7.45% due 03/15/281,7 Face Amount~ Value CORPORATE BONDS†† - 56.2% (continued) Consumer, Non-cyclical -12.4% (continued) Fresenius Medical Care US Finance II, Inc. 5.63% due 07/31/191,7 Cott Beverages, Inc. 6.75% due 01/01/201,7 Cenveo Corp. 8.50% due 09/15/22 11.50% due 05/15/171,7 Gentiva Health Services, Inc. 11.50% due 09/01/187 Sotheby's 5.25% due 10/01/221,7 Novasep Holding SAS 8.00% due 12/15/161,7 Omnicare, Inc. 5.00% due 12/01/247 4.75% due 12/01/227 Vector Group Ltd. 7.75% due 02/15/217 HealthSouth Corp. 8.13% due 02/15/207 JLL/Delta Dutch Newco BV 7.50% due 02/01/221,7 Cerberus Nightingale 1 SARL 8.25% due 02/01/20 330,000 EUR R&R Ice Cream plc 5.50% due 05/15/201,7 250,000 GBP FAGE Dairy Industry S.A. / FAGE USA Dairy Industry, Inc. 9.88% due 02/01/201 Live Nation Entertainment, Inc. 7.00% due 09/01/201 Total Consumer, Non-cyclical Industrial -7.8% Reynolds Group Issuer Incorporated / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.13% due 04/15/197 5.75% due 10/15/207 Cemex SAB de CV 3.00% due 03/13/151,7 Sanmina Corp. 4.38% due 06/01/191,7 Clean Harbors, Inc. 5.13% due 06/01/217 5.25% due 08/01/207 MasTec, Inc. 4.88% due 03/15/237 Navios Maritime Holdings Incorporated / Navios Maritime Finance II US Inc 7.38% due 01/15/221,7 8.13% due 02/15/197 Cleaver-Brooks, Inc. 8.75% due 12/15/191 Advent Claymore Convertible Securities and Income Fund II SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Face Amount~ Value CORPORATE BONDS†† - 56.2% (continued) Industrial -7.8% (continued) Navios Maritime Acquisition Corporation / Navios Acquisition Finance US, Inc. 8.13% due 11/15/211,7 Teekay Corp. 6.48% due 10/09/15 6,000,000 NOK Waterjet Holdings, Inc. 7.63% due 02/01/201,7 Casella Waste Systems, Inc. 7.75% due 02/15/19 Boise Cascade Co. 6.38% due 11/01/207 Eletson Holdings 9.63% due 01/15/221,7 Dispensing Dynamics International 12.50% due 01/01/181,7 Silk Bidco AS 7.50% due 02/01/22 495,000 EUR LSB Industries, Inc. 7.75% due 08/01/197 Permian Holdings, Inc. 10.50% due 01/15/181,7 Pfleiderer GmbH 7.88% due 08/01/191,7 375,000 EUR Navios South American Logistics Incorporated / Navios Logistics Finance US Inc 7.25% due 05/01/221,7 KLX, Inc. 5.88% due 12/01/221 Total Industrial Financial -7.6% Credit Agricole S.A. 7.88%1,5,6,7 Ally Financial, Inc. 8.00% due 03/15/207 Synovus Financial Corp. 7.88% due 02/15/197 CIT Group, Inc. 5.50% due 02/15/191,7 Emma Delta Finance 12.00% due 10/15/171 1,500,000 EUR Kennedy-Wilson, Inc. 5.88% due 04/01/247 Corrections Corporation of America 4.63% due 05/01/23 Covenant Surgical Partners, Inc. 8.75% due 08/01/191,7 Nationstar Mortgage LLC / Nationstar Capital Corp. 6.50% due 06/01/227 E*TRADE Financial Corp. 5.38% due 11/15/227 Ocwen Financial Corp. 6.63% due 05/15/191 Face Amount~ Value CORPORATE BONDS†† - 56.2% (continued) Financial -7.6% (continued) Omega Healthcare Investors, Inc. 5.88% due 03/15/247 Jefferies Finance LLC / JFIN Company-Issuer Corp. 6.88% due 04/15/221,7 DuPont Fabros Technology, LP 5.88% due 09/15/217 Greystar Real Estate Partners LLC 8.25% due 12/01/221 Total Financial Basic Materials -7.6% Celanese US Holdings LLC 5.88% due 06/15/217 4.63% due 11/15/227 Ashland, Inc. 4.75% due 08/15/227 FMG Resources August 2006 Pty Ltd. 8.25% due 11/01/191,7 Steel Dynamics, Inc. 5.13% due 10/01/211 6.38% due 08/15/227 Sappi Papier Holding GmbH 6.63% due 04/15/211,7 Appvion, Inc. 9.00% due 06/01/201,7 Cornerstone Chemical Co. 9.38% due 03/15/187 First Quantum Minerals Ltd. 6.75% due 02/15/201,7 7.00% due 02/15/211,7 Verso Paper Holdings LLC / Verso Paper, Inc. 11.75% due 01/15/19 Compass Minerals International, Inc. 4.88% due 07/15/241,7 St. Barbara Ltd. 8.88% due 04/15/181 Commercial Metals Co. 4.88% due 05/15/237 Kissner Milling Company Ltd. 7.25% due 06/01/191,7 HIG BBC Intermediate Holdings LLC / HIG BBC Holdings Corp. 10.50% due 09/15/181,7,11 Total Basic Materials Communications -7.1% Starz LLC / Starz Finance Corp. 5.00% due 09/15/197 UPCB Finance III Ltd. 6.63% due 07/01/201,7 Equinix, Inc. 4.88% due 04/01/20 5.38% due 04/01/237 Sprint Communications, Inc. 9.00% due 11/15/18 11.50% due 11/15/211 Advent Claymore Convertible Securities and Income Fund II SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Face Amount~ Value CORPORATE BONDS†† - 56.2% (continued) Communications -7.1% (continued) Sprint Corp. 7.88% due 09/15/237 DISH DBS Corp. 6.75% due 06/01/217 EarthLink Holdings Corp. 7.38% due 06/01/207 Numericable-SFR 4.88% due 05/15/191 Wind Acquisition Finance S.A. 7.00% due 04/23/21 660,000 EUR Altice S.A. 7.75% due 05/15/221, 7 ViaSat, Inc. 6.88% due 06/15/207 West Corp. 5.38% due 07/15/221 Clear Channel Worldwide Holdings, Inc. 6.50% due 11/15/227 Telesat Canada / Telesat LLC 6.00% due 05/15/171,7 iHeartCommunications, Inc. 11.25% due 03/01/217 Total Communications Energy -5.2% Penn Virginia Corp. 8.50% due 05/01/20 PBF Holding Company LLC / PBF Finance Corp. 8.25% due 02/15/207 Alta Mesa Holdings Limited Partnership / Alta Mesa Finance Services Corp. 9.63% due 10/15/18 Tesoro Logistics Limited Partnership / Tesoro Logistics Finance Corp. 6.13% due 10/15/217 Regency Energy Partners Limited Partnership / Regency Energy Finance Corp. 5.88% due 03/01/22 Oasis Petroleum, Inc. 6.88% due 03/15/227 QEP Resources, Inc. 6.88% due 03/01/217 Genesis Energy Limited Partnership / Genesis Energy Finance Corp. 5.75% due 02/15/217 Tesoro Corp. 5.38% due 10/01/22 Clayton Williams Energy, Inc. 7.75% due 04/01/197 California Resources Corp. 5.50% due 09/15/211,7 Face Amount~ Value CORPORATE BONDS†† - 56.2% (continued) Energy -5.2% (continued) BreitBurn Energy Partners Limited Partnership / BreitBurn Finance Corp. 7.88% due 04/15/227 W&T Offshore, Inc. 8.50% due 06/15/197 Energy XXI Gulf Coast, Inc. 9.25% due 12/15/17 CONSOL Energy, Inc. 5.88% due 04/15/227 Precision Drilling Corp. 5.25% due 11/15/241,7 Total Energy Consumer, Cyclical -5.0% MGM Resorts International 5.25% due 03/31/207 6.00% due 03/15/237 Chrysler Group LLC / CG Company-Issuer, Inc. 8.00% due 06/15/197 Lennar Corp. 4.50% due 06/15/197 Churchill Downs, Inc. 5.38% due 12/15/217 Chinos Intermediate Holdings A, Inc. 7.75% due 05/01/191,11 Carlson Wagonlit BV 6.88% due 06/15/191,7 Allied Specialty Vehicles, Inc. 8.50% due 11/01/191,7 Regal Entertainment Group 5.75% due 03/15/227 Dana Holding Corp. 6.75% due 02/15/217 Speedway Motorsports, Inc. 5.13% due 02/01/231 Travelex Financing plc 8.00% due 08/01/181,7 375,000 GBP Magnolia BC S.A. 9.00% due 08/01/201 375,000 EUR First Cash Financial Services, Inc. 6.75% due 04/01/217 Global Partners Limited Partnership / GLP Finance Corp. 6.25% due 07/15/221,7 MTR Gaming Group, Inc. 11.50% due 08/01/19 8 9 Total Consumer, Cyclical Technology -3.5% NXP BV / NXP Funding LLC 5.75% due 02/15/211,7 First Data Corp. 11.75% due 08/15/217 11.25% due 01/15/217 12.63% due 01/15/217 Nuance Communications, Inc. 5.38% due 08/15/207 Advent Claymore Convertible Securities and Income Fund II SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Face Amount~ Value CORPORATE BONDS†† - 56.2% (continued) Technology -3.5% (continued) Audatex North America, Inc. 6.00% due 06/15/211,7 Micron Technology, Inc. 5.50% due 02/01/251,7 Total Technology Total Corporate Bonds (Cost $137,224,049) SENIOR FLOATING RATE INTERESTS††,5 - 0.9% Consumer, Non-cyclical -0.6% Sprint Industrial Holdings LLC 11.25% due 11/14/19 Caraustar Industries, Inc. 7.50% due 05/01/19 Total Consumer, Non-cyclical Face Amount~ Value SENIOR FLOATING RATE INTERESTS††,5 - 0.9% (continued) Basic Materials -0.3% Vertellus Specialties, Inc. 10.50% due 10/31/19 Total Senior Floating Rate Interests (Cost $2,067,880) Total Investments - 167.5% (Cost $405,527,743) $ Contracts (100 shares per contract) Value OPTIONS WRITTEN†- 0.0%*,** Call options on: Gilead Sciences, Inc. Expiring February 2015 with strike price of $111.00 $ ) Apple, Inc. Expiring February 2015 with strike price of $117.00 ) Total Call Options Written (Premiums received $50,050) ) Other Assets & Liabilities, net - (67.5)% ) Total Net Assets - 100.0% $ ~ The face amount is denominated in U.S. Dollars, unless otherwise noted. * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs — See Notes. †† Value determined based on Level 2 inputs, unless otherwise noted — See Notes. ††† Value determined based on Level 3 inputs — See Notes. 1 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $93,026,093(cost $99,787,578), or 39.1%of total net assets. 2 Zero coupon rate security. 3 Security is a step up/step down bond. The coupon increases or decreases at regular intervals until the bonds reach full maturity. 4 Security is in default of interest and/or principal obligations. 5 Variable rate security.Rate indicated is rate effective at January 31, 2015. 6 Perpetual maturity. 7 All or a portion of these securities have been physically segregated in connection with borrowings and reverse repurchase agreements.As of January 31, 2015, the total value was $263,005,175. 8 All or a portion of these securities represent cover for outstanding written option.As of January 31, 2015, the total value of the positions segregated was $2,409,827. 9 All or a portion of these securities are reserved and/or pledged with the custodian for forward exchange currency and options contracts.As of January 31, 2015, the total amount segregated was $15,273,342. 10 Security was fair valued by the Valuation Committee at January 31, 2015. The total market value of fair valued securities amounts to $5,680 (cost $2,840,000) or less than 0.1% of total net assets. 11 Security is a pay-in-kind bond. 12 Security is an accreting bond until December 15, 2017, with a 4.00% principal accretion rate, and then accretes at a 2.00% principal accretion rate until maturity. ADR American Depositary Receipt B.V Limited Liability Company CAD Canadian Dollar CNY Chinese Yuan EUR Euro GBP British Pound GmbH Limited Liability HKD Hong Kong Dollar JPY Japanese Yen NOK Norwegian Krone NV Publicly Traded Company plc Public Limited Company Pty Proprietary SA Corporation SAB de CV Publicly Traded Company SpA Limited Share Company Forward exchange currency contracts Contracts to Sell Counterparty Settlement Date Settlement Value Value at 1/31/15 Net Unrealized Appreciation (Depreciation) CAD for USD The Bank of New York Mellon 3/19/2015 $ $ $ CHF for USD The Bank of New York Mellon 3/19/2015 ) EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 3/19/2015 ) EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 2/2/2015 25 EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 2/2/2015 GBP for USD The Bank of New York Mellon 3/19/2015 GBP for USD The Bank of New York Mellon 3/19/2015 JPY for USD The Bank of New York Mellon 3/19/2015 JPY for USD The Bank of New York Mellon 3/19/2015 ) NOK for USD The Bank of New York Mellon 3/19/2015 $ Contracts to Buy Counterparty Settlement Date Settlement Value Value at 1/31/15 Net Unrealized Appreciation/ Depreciation EUR for USD The Bank of New York Mellon 3/19/2015 $ $ $ ) EUR for USD The Bank of New York Mellon 3/19/2015 ) EUR for USD The Bank of New York Mellon 3/19/2015 ) EUR for USD The Bank of New York Mellon 3/19/2015 ) EUR for USD The Bank of New York Mellon 3/19/2015 ) EUR for USD The Bank of New York Mellon 3/19/2015 ) JPY for USD The Bank of New York Mellon 3/19/2015 ) Total unrealized appreciation for forward exchange currency contracts $ At January 31, 2015 the cost of investments and accumulated unrealized appreciation/depreciation on investments for federal income tax purposes were as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments Net Tax Unrealized Appreciation on Derivatives and Foreign Currency Equity securities listed on an exchange are valued at the last reported sale price on the primary exchange on which they are traded. Equity securities traded on an exchange or on the other over-the-counter market and for which there are no transactions on a given day are valued at the mean of the closing bid and ask prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Equity securities not listed on a securities exchange or NASDAQ are valued at the mean of the closing bid and ask prices. Debt securities are valued by independent pricing services or dealers using the mean of the closing bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Exchange-traded funds and listed closed-end funds are valued at the last sale price or official closing price on the exchange where the security is principally traded. Swaps are valued daily by independent pricing services or dealers using the mid price. Forward exchange currency contracts are valued daily at current exchange rates. Futures contracts are valued using the settlement price established each day on the exchange on which they are traded. Exchange-traded options are valued at the closing price, if traded that day. If not traded, they are valued at the mean of the bid and ask prices on the primary exchange on which they are traded. Short-term securities with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund values money market funds at net asset value. For those securities where quotations or prices are not available, the valuations are determined inaccordance with procedures established in good faith by management and approved by the Board of Trustees. A valuation committee consisting of representatives from investment management, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Fund and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, unchanged priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) fair value. Such fair value is the amount that the Fund might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one security to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). GAAP requires disclosure of fair valuation measurements as of each measurement date. In compliance with GAAP, the Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s investments and summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities; Level 2 - quoted prices in inactive markets or other significant observable inputs (e.g. quoted prices for similar securities; interest rates; prepayment speed; credit risk; yield curves); Level 3 - significant unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair value). Observable inputs are those based upon market data obtained from independent sources, and unobservable inputs reflect the Fund’s own assumptions based on the best information available. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input both individually and in aggregate that is significant to the fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are certain inputs and techniques that are generally utilized to evaluate how to classify each major type of investment in accordance with GAAP. Equity Securities (Common and Preferred Stock) – Equity securities traded in active markets where market quotations are readily available are categorized as Level 1. Equity securities traded in inactive markets and certain foreign equities are valued using inputs which include broker quotes, prices of securities closely related where the security held is not trading but the related security is trading, and evaluated price quotes received from independent pricing providers. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Convertible Bonds & Notes – Convertible bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, prices of securities with comparable maturities and qualities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Corporate Bonds & Notes – Corporate bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, prices of securities with comparable maturities and qualities and closing prices of corresponding underlying securities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Listed derivatives that are actively traded are valued based on quoted prices from the exchange and categorized in level 1 of the fair value hierarchy. Over-the-counter (OTC) derivative contracts including forward currency contracts and option contracts derive their value from underlying asset prices, indices, reference rates, and other inputs.Depending on the product and terms of the transaction, the fair value of the OTC derivative products can be modeled taking into account the counterparties’ creditworthiness and using a series of techniques, including simulation models. Many pricing models do not entail material subjectivity because the methodologies employed do not necessitate significant judgements, and the pricing inputs are observed from actively quoted markets. These OTC derivatives are categorized within level 2 of the fair value hierarchy. Transfers between levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. There were no transfers between levels during the period ended January 31, 2015. The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of January 31, 2015: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Assets: Convertible Bonds $
